DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-25, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. 2016/0081824.
Harrington et al. discloses the invention as claimed comprising: A biodegradable self-expanding stent (see [0030] which discloses a biodegradable polymer stent scaffold e.g. 10) the stent comprising: a plurality of struts made of a polymer and arranged into a closed-cell structure ([0030] disclosers closed cells), the closed-cell structure arranged into a tubular shape; Harrington et al. further discloses polymers as claimed, along with width and thicknesses of the stent struts (see [0016]; 0030])

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Harrington et al. and provide a stent that functions such that a ratio of an inner diameter of the stent before crimping and to the inner diameter of the stent after crimping is between 3:1 and 5:1 because Harrington et al. goal is to prevent significant losses of radial strength of a polymer scaffold due to damage from deformation that occurs during crimping and to prevent the damage that occurs in the crests of the scaffold that undergo high deformation during crimping and deployment (see [0023; 0198-200] for rational).  Further [0200] provides ranges of the pre-crimped stent and the crimped diameter which fall within the same range. 

4.	Claim 26 is are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. 2016/0081824 (hereafter ‘824) in view of Hossainy et al. 2010/0198330.  Harrington et al. has been disclosed however does not disclose that the stent has a length of between 5mm and 250mm.  Hossainy et al. teaches a biodegradable polymer stent with a length of between 8mm to 18mm (see [0190]).  It would have been obvious to one having ordinary skill in the art to modify the invention of Harrington et al. and manufacture the stent to a length of between 5mm and 250mm in order to be implanted within a vessel with a coronary stenosis and to prevent recoil of the device once implanted.


5.	Claims 27-28, 31, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. 2016/0081824 (hereafter ‘824) in view of Harrington et al. 2015/0305899 (hereafter ‘899). Harrington et al. ‘824 has been disclosed however does not disclose: wherein an average molecular weight of the polymer is 20-600 kDa; wherein the average molecular weight of the polymer is 100-400 kDa.
	Harrington et al ‘899 teaches a polymer bioresorbable stent [0011]; made of PHA polymeric material with a molecular weight (Mn) of greater than 50 to 100 kDa, 50 to 60 kDa, 60 to 80 kDa, 80 to 100 kDa, greater than 50 kDa, or greater than 100 kDa (	see [0039]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a polymer with a molecular weight within the claimed range in order to be able to accommodate torsion flexion and axial extension and compression forces once implanted.
	Harrington et al. ‘899 further discloses a glass transition temperature [0034-0035] which may be approximately 37 degrees [0026; 0139-0140] and that the Tg can be determined as the approximate temperature range over which the glass transition takes place. 

6.	Claims 40, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. 2016/0045343 in view of Harrington et al. 2016/0081824.  
Yan et al. discloses a method of manufacturing a biodegradable self-expanding stent (see [00073]), the method comprising: extruding a tube of a polymer material;

see [0116] which discloses that annealing is a well-known manufacturing process); laser carving (see [0042; 0072] for information on using laser cutting from a tube to form struts) the extruded tube to form a stent comprising a plurality of struts, wherein the struts form a closed-cell structure, and the closed-cell structure is arranged into a tubular form; heating the stent to a temperature above a glass transition temperature (see [0042] which states “The stent prosthesis may be treated by heating the polymeric material above Tg (the glass transition temperature)…”) of the polymer material, sharply crimping [0042] the stent uniformly over entire outer surface thereof, and subsequently quenching (see [0171] for cooling which equates to the term “quenching”); cooling at below 20 degrees Celsius [0171] and placing the quenched stent on a delivery means or in a delivery means (see [0144] which disclose the use of a balloon catheter.
	However Yan et al does not disclose “the stent to provide a ratio of the stent inner diameter values before and after crimping in a range of 3:1 to 5:1.  
	Harrington et al. teaches a biodegradable stent and teaches crimping that stent with pre-crimped diameters and post crimped diameters.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Yan and Harrington et al. and provide a stent that functions such that a ratio of an inner diameter of the stent before crimping and to the inner diameter of the stent after crimping is between 3:1 and 5:1 in order to prevent significant losses of radial strength of a polymer scaffold due to damage from deformation that occurs during crimping and to prevent the damage that occurs in the crests of the scaffold that undergo high deformation during crimping and deployment . 


Allowable Subject Matter
7.	Claims 29-30, 32, 38, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 24, 2021